DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 2-9, 11 are amended and field on 8/17/2021.
The claims objection in the action mailed on 5/15/2021 overcome by the amendment to claims.
The drawings objection and 112a rejection in the action mailed on 5/15/2021 overcome by the argument in remark filed on 8/17/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huber (US. 2,688,966) in view of Hughes (US. 20010018571A1) 
Re Claim 1, Huber discloses a drug delivery device (Fig. 1, Fig. 2, Fig. 4) comprising: a barrel (30) having a proximal end (close to 12) and a distal end (close to 33), said barrel at least partially defining a reservoir (inside 30) for containing a medicament (60 and 50), the medicament comprising a suspension of solids (50) in a liquid carrier (60, during mixing some 
However, Hughes discloses a drug delivery device (Fig. 1 to refers to general structure of  barrel and plunger, and  Fig. 5 to refers to the agitator, abstract) comprising: a barrel (36 is the barrel of 10) having a proximal end (left of 10, Fig. 1) and a distal end (26), said barrel at least partially defining a reservoir for containing a medicament (12, ¶0029), the medicament comprising a suspension of solids in a liquid carrier (¶0018-¶0019, abstract); a needle (¶0029, catheter that connected to 26 , ¶0029) in fluid communication with said reservoir and having a distal end for injection into a patient (¶0029), a plunger (58) provided in said reservoir (Fig. 1, ¶0029), said plunger being selectively movable for urging said suspension from said reservoir through said needle (¶0035); and, at least one agitator (groove 48 that form channels for 12 in the plug in Fig. 5 or Fig. 6) disposed in said reservoir in communication with said suspension, said agitator configured to agitate said suspension during movement of said plunger (¶0026), and wherein said agitator is located at least partially proximally to the output wherein the needle can be connected (Fig. 5) so as to allow for mixing of the suspension proximally of the needle 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Huber to include at least one agitator so that at least one agitator disposed in said reservoir in communication with said suspension, said agitator configured to agitate said suspension during movement of said plunger and wherein said agitator is located at least partially proximally of said proximal end of said needle so as to allow for mixing of the suspension proximally of the needle, wherein said agitator includes one or more fins extending in a distal direction and disposed about said needle as taught by Hughes for the purpose of providing a uniformly suspended agent and improving saving time and cost (Hughes, abstract, Note: Huber is modified by adding the at least one agitator of Hughes to inside the barrel and proximate the needle in same location as in Hughes).
Re Claim 2, the modified Huber discloses wherein said agitator includes one or more channels (the groove of 48) defined in said barrel, and a stationary plug (46) disposed in said barrel configured so as to seal portions of said channels in defining a continuous flowpath therethrough (Fig. 5 of Hughes).
 Re Claim 3, the modified Huber discloses wherein said channels are located at least partially proximally of said proximal end of said needle (Fig. 5 of Hughes wherein the agitators/ channels are located inside the barrel and close to the needle connecting portion, and Huber has the needle connected, so when the agitator/ channels are added to the Huber well be located proximally to said proximal end of the said needle).  
Re Claim 4, the modified Huber discloses wherein said stationary plug includes one or more channels defined therein (the 48 in 46 of Fig. 5 of Hughes).  
Re Claim 5, the modified Huber discloses wherein said agitator includes an annular component (8a in Fig. 5 of Hughes) disposed in said barrel with one or more channels defined therein (48), and a stationary plug (46) disposed in said annular component configured so as to seal portions of said channels in defining a continuous flowpath therethrough (Fig. 5 of Hughes). 
 Re Claim 6, the modified Huber discloses wherein said channels are located at least partially proximally of said proximal end of said needle (Hughes discloses that the agitators/ channels are located inside the barrel and close to the needle connecting portion, and Huber has the needle connected to the syringe, when the agitator/ channels are added to the Huber well be located proximally to said proximal end of the said needle).   
Re Claim 7, the modified Huber discloses wherein said stationary plug includes one or more channels defined therein (plug 46 and the channels are 48, Fig. 5).  
Re Claim 8, the modified Huber discloses wherein said agitator includes a stationary plug (46) disposed in said barrel with one or more channels defined therein, said channels defining a continuous flowpath therethrough (the channels are 48, Fig. 5).
Re Claim 9, the modified Huber discloses wherein said agitator includes an annular component (8a in Fig.5) disposed in said, and a stationary plug (46) disposed in said annular component with one or more channels (48) defined therein, said channels defining a continuous flowpath therethrough (Fig. 5 of Hughes). 
Re Claim 11, the modified Huber discloses said agitator includes at least one stationary vane (the edge between 48, Fig. 5 or vane in Fig. 6).
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered and are persuasive.
Applicant’s arguments with regards to Huber (stopple 40) is not agitator, with respect to the rejection(s) of claim 1 under Huber have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Huber in view of Hughes and wherein Huber fails to disclose the agitator, but it modified to include the agitator of Hughes for the improving of mixing the fluid and has uniform fluid.
The applicant argues with respect to the combination of Huber and Hughes as the Huber has specifically shaped stopple and cannot be replaced as it may change the functionality (32, 35 function to block the flow to the needle). This is found not persuasive as it is possible to add the agitator for improving the efficiency of mixing and having uniformly mixed solution.
Applicant’s arguments with regards to Huber fails to disclose fin, with respect to the rejection(s) of claim 1 under Huber have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Huber in view of Hughes and wherein Huber fails to disclose the fin, but it modified with Hughes to include the fin of Hughes for the improving of mixing the fluid and has uniform fluid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783       

/Lauren P Farrar/Primary Examiner, Art Unit 3783